Citation Nr: 1434538	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-41 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a heart disorder, to include coronary artery disease post-myocardial infarct, to include as secondary to service-connected gout.

2.  Whether new and material evidence has been received to reopen service connection for bilateral ankle edema, to include as secondary to service-connected gout.

3.  Whether new and material evidence has been received to reopen service connection for hypertension, to include as secondary to service-connected gout.

4.  Entitlement to service connection for bilateral varicose veins of the lower extremities, to include as secondary to service-connected gout.

5.  Entitlement to service connection for a heart disorder, to include coronary artery disease post-myocardial infarct, to include as secondary to service-connected gout.

6.  Entitlement to service connection for bilateral ankle edema, to include as secondary to service-connected gout.

7.  Entitlement to service connection for hypertension, to include as secondary to service-connected gout.

8.  Entitlement to service connection for prostate cancer.

9.  Entitlement to service connection for ruptured aorta.

10.  Entitlement to service connection for sinusitis.

11.  Entitlement to service connection for scars, post-heart operation.

12.  Entitlement to an increased (compensable) rating for gout.
 

ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1961 to July 1980.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2004 and April 2009 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran appealed from determinations made in these decisions, and the matters indicated are now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include evidence relating to the immediate appeal, including records of VA treatment and written statements from the Veteran.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeals. 

With regard to the Veteran's representation, the Board notes that the Veteran had initially been represented by The American Legion until he effectively revoked such representation when he assigned representation to the Veterans of Foreign Wars (VFW) in September 2012.  The VFW responded in February 2014 that they were unable to represent the Veteran as it is against the organization's policy to assume representation of an appellant after the completion of a substantive appeal.  In effect, the Veteran revoked The American Legion's representation without acquiring new representation in its place.  In March 2014 VA notified the Veteran that he was without representation and afforded him 30 days to respond, after which time VA would presume that the Veteran wished to represent himself.  Having received no response from the Veteran, the Board finds that the Veteran has chosen to represent himself in the immediate appeals.

Finally, the Board notes that the Veteran has multiple, separate claims which are actively being processed at the RO level.  At this time, however, the Board has jurisdiction only with regard to those issues indicated above.

The issues of service connection for bilateral varicose veins of the lower extremities, a heart disorder, to include coronary artery disease post-myocardial infract, bilateral ankle edema, hypertension, prostate cancer, ruptured aorta, sinusitis, scars post-heart operation, and an increased rating for gout are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a December 1993 decision, the RO denied service connection for coronary artery disease, bilateral ankle edema, and hypertension.  The Veteran did not file an appeal, and the decision became final.

2.  The evidence associated with the claims file subsequent to the December 1993 decision relates to unestablished facts that are necessary to substantiate the Veteran's service connection claims regarding the presence of current diagnosed disabilities and the etiological relationship of the claimed disorders to a currently service-connected disability.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The December 1993 rating decision denying service connection for coronary artery disease, bilateral ankle edema, and hypertension became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).
      
2.  Evidence received since the December 1993 decision is new and material to reopen a claims of service connection for coronary artery disease, bilateral ankle edema, and hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The Veteran is seeking to reopen a previously denied claims of service connection for coronary artery disease, bilateral ankle edema, and hypertension.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2002).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c) (West 2002)).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In a December 1993 decision, the RO denied claims for service connection for coronary artery disease, bilateral ankle edema, and hypertension.  The RO based these denials on the lack of evidence of in-service complaints or treatment (in the cases of coronary artery disease and hypertension), and the lack of evidence of current symptoms or disease (in the case of ankle edema).  The Veteran did not file a timely notice of disagreement, and thus the December 1993 decision denying service connection became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103.

Since the time of the December 1993 decision, the Veteran has submitted numerous statements and records relating to the previously denied disorders.  This new evidence includes VA treatment records documenting bilateral ankle edema for which he now wears compression stockings.  Veteran has also submitted numerous articles, reports, and other treatise documents which indicate a connection between gout (for which the Veteran is currently service-connected) and both the onset and progression of hypertension, cardiovascular diseases, and swelling of the lower extremities.  With regard to hypertension, the Veteran's additionally submitted a statement from a private physician who indicates that the Veteran was diagnosed with hypertension in 1980, within one year of separation from service.

The newly submitted evidence tends to confirm that the Veteran currently has ankle edema, that hypertension onset within one year of service, and that both of these disorders in addition to coronary artery disease may be etiologically related to a service-connected disability.  The Board notes that in determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the newly added evidence represents material not previously submitted to agency decision makers and which relates to unestablished facts necessary to substantiate the claims.  The Board finds that the additional evidence is new and material to reopen service connection for coronary artery disease, bilateral ankle edema, and hypertension.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  To the extent that the Board is reopening claims of service connection, the Board is granting, in full, the benefits sought on appeal and VA has no further duty to notify or assist.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a heart disorder to include coronary artery disease is granted.

New and material evidence having been received, the appeal to reopen service connection for bilateral ankle edema is granted.

New and material evidence having been received, the appeal to reopen service connection for hypertension is granted.


REMAND

Social Security Administration Records

In a statement received by VA in March 2014, the Veteran indicated that "because of VA healthcare services provided," he "was wrongfully billed and levied of [his] Social Security benefits."  Based on the foregoing, the Board finds that VA must make an effort to identify and obtain any outstanding Social Security Administration records to the extent that they may relate to one or more of the Veteran's numerous appeals.

VA Examination

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Generally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2013).  

Here, the Veteran has not been afforded a VA examination with regard to any of the claimed disorders.  Service treatment records show evidence of ankle edema in June 1980, one month prior separation.  Service treatment records also include a notation of "hypertension" but with lines struck through the word, in addition to the letter from a private physician stating that the Veteran had been diagnosed with hypertension in June 1980.  Finally, the Board draws attention to the treatise evidence of a relationship between service-connected grout, swelling of the extremities, hypertension, and diseases of the heart.

Based on the foregoing, the Board finds that a VA examination and opinions are necessary before the Board can properly adjudicate these claims.

Statement of the Case

In a decision of November 2004, the RO denied entitlement to service connection for prostate cancer, a ruptured aorta, sinusitis, scars post-heart operation, and an increased rating for gout.  In November 2005, within one year of the rating decision, the Veteran sent VA letter in which he stated that he disagreed with the denials, and asked specifically that the letter act as his "notice of disagreement for VA's decision" denying his claims of service connection for the foregoing disorders and denying a compensatory rating for gout.  The RO did not issue a statement of the case (SOC) in response to the Veteran's notice of disagreement.

When a Veteran has filed a notice of disagreement and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Here, in order to rectify the due process deficiency, these matters must be remanded for the preparation and issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and attempt to obtain records relating to Social Security Administration benefits awarded to the Veteran.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Following the above development, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of his hypertension, ankle edema, and heart disorders.  The examiner should review the claims file, interview the Veteran, examine the Veteran, conduct any recommended testing, and then offer the following opinions:  

(a)  Identify all current disorders of the heart, to include any past disorders of the heart for which the Veteran has current residuals.  

For each disorder identified state whether:

(1)  The disorder is at least as likely as not (i.e., to at least a 50 percent degree of probability) related to service.

(2)  The disorder was at least as likely as not caused by a service-connected disease or injury, to include gout.

(3) The disorder was at least as likely as not aggravated by a service-connected disease or injury, to include gout.

(b)  With regard to hypertension, the examiner should comment on in-service blood pressure readings and whether these readings are at least as likely as not indicative of onset of hypertension within one year of service.  

In considering hypertension, the examiner should state whether:

(1)  Hypertension is at least as likely as not (i.e., to at least a 50 percent degree of probability) related to service.

(2)  Hypertension was at least as likely as not caused by a service-connected disease or injury, to include gout.

(3) Hypertension was at least as likely as not aggravated by a service-connected disease or injury, to include gout.

(c)  In consideration of bilateral ankle edema, the examiner should state whether:

(1)  Bilateral ankle edema is at least as likely as not (i.e., to at least a 50 percent degree of probability) related to service.

(2)  Bilateral ankle edema was at least as likely as not caused by a service-connected disease or injury, to include gout.

(3) Bilateral ankle edema was at least as likely as not aggravated by a service-connected disease or injury, to include gout.

(c)  In consideration of bilateral varicose veins of lower extremities, the examiner should state whether:

(1) Varicose veins are at least as likely as not (i.e., to at least a 50 percent degree of probability) related to service.

(2) Varicose veins were at least as likely as not caused by a service-connected disease or injury, to include gout.

(3) Varicose were at least as likely as not aggravated by a service-connected disease or injury, to include gout.

(e) The examiner should comment on the likely underlying pathology of the Veteran's bilateral ankle edema, and distinguish ankle edema from lower extremity varicose veins if possible.

If the Veteran is unwilling or unable to attend a VA examination in person, the examiner should nonetheless offer the requested opinions to the best of their ability.

3.  After completing all indicated development, readjudicate the claims of service connection for coronary artery disease, bilateral ankle edema, hypertension, and varicose veins of the lower extremities in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.

4.  Issue the Veteran an appropriate statement of the case addressing the issue of entitlement to service connection for prostate cancer, a ruptured aorta, sinusitis, scars post-heart operation, and an increased rating for gout.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of the issue following the issuance of the Statement of the Case unless the Veteran perfects his appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


